Case 1:17-ap-01096-VK   Doc 85 Filed 12/20/18 Entered 12/20/18 14:50:47   Desc
                         Main Document     Page 1 of 4
Case 1:17-ap-01096-VK   Doc 85 Filed 12/20/18 Entered 12/20/18 14:50:47   Desc
                         Main Document     Page 2 of 4
Case 1:17-ap-01096-VK   Doc 85 Filed 12/20/18 Entered 12/20/18 14:50:47   Desc
                         Main Document     Page 3 of 4
Case 1:17-ap-01096-VK   Doc 85 Filed 12/20/18 Entered 12/20/18 14:50:47   Desc
                         Main Document     Page 4 of 4
